          Case 1:19-cr-00730-CM Document 16 Filed 04/02/20 Page 1 of 2




                                                                        345 Seventh Avenue, 21st Floor

Avraham C. Moskowitz                                                             New York, NY 10001
AMoskowitz@mb‐llp.com                                                           Phone: (212) 221‐7999
                                                                                  Fax: (212) 398‐8835


                                                                     April 2, 2020
VIA ECF

Hon. Colleen McMahon
Chief United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

               Re:     United States v. Jonathan Skolnick
                                19 Cr. 720 (DLC)

Dear Judge McMahon:

       This letter motion is respectfully submitted on behalf of the defendant, Jonathan

Skolnick, inmate #76346-054, who is incarcerated at the MCC pending trial.

       As Your Honor is aware, the MCC has suspended all inmate visits as a result of the

ongoing pandemic. More recently, most or all units at the MCC have been placed on some form

of isolation or quarantine, in an effort to reduce the spread of the virus among inmates. As a

result of those restrictions, Mr. Skolnick has effectively been on lockdown for almost a month,

with no meaningful ability to communicate with counsel or friends and relatives outside the

MCC. Indeed, since the lockdown, I have only had one telephone contact with Mr. Skolnick, and

2-3 emails.

       On Wednesday morning, I learned morning that Mr. Skolnick’s father had died in

England of the coronavirus responsible for the pandemic. When Mr. Skolnick last had contact

with the outside world, he was aware that his father had fallen ill, but we understand that he has

no knowledge of his father’s death. At 7:43 a.m., immediately after learning of the tragic news, I
          Case 1:19-cr-00730-CM Document 16 Filed 04/02/20 Page 2 of 2



contacted Nicole McFarland, counsel for the MCC, to attempt to arrange a telephone call with

Mr. Skolnick to inform him of his father’s death. I also requested that Mr. Skolnick be allowed to

speak to his brother Daniel, the sole remaining member of his immediate family, so that they can

grieve together, even if only for a few minutes. Unfortunately, I did not receive a response to my

request. This morning, I sent a second email to Ms. McFarland, renewing my request for a legal

phone call with Mr. Skolnick and for a phone call between Mr. Skolnick and his brother. I also

forwarded to Ms. McFarland a copy of the burial certificate for Mr. Skolnick’s father, as she

requested. Unfortunately, my renewed request has also not received a response.

       Accordingly, we respectfully request that the Court enter an Order directing the MCC (1)

to set up a telephone call between Mr. Skolnick and his brother Daniel, who is a resident of Israel

and who is now Mr. Skolnick’s last surviving immediate family member; and (2) to set up a legal

call between Mr. Skolnick and his counsel. It is respectfully submitted that even under these

difficult conditions and in this difficult time period, Mr. Skolnick and his brother deserve an

opportunity to mourn their father together, even if only briefly and by telephone.

       Thank you for your consideration of this request.


                                                      Respectfully submitted,


                                         By: __________/s/_________________
                                             Avraham C. Moskowitz (AM-8913)
                                             Christopher R. Neff (CN-1655)
                                             MOSKOWITZ & BOOK, LLP
                                             345 Seventh Avenue, 21st Floor
                                             New York, New York 10001
                                             (212) 221-7999
                                             amoskowitz@mb-llp.com

                                              Attorneys for Defendant Jonathan Skolnick

cc:    AUSA Elizabeth Espinoza (by email)
       AUSA Rebecca Dell (by email)


                                                 2
